Citation Nr: 1205571	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  11-11 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder of the chest and arms.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from March 1985 to March 1989 and from January 1992 to January 1996.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a May 2010 rating decision of the VA Regional Office (RO) in North Little Rock, Arkansas that denied service connection for PTSD and a skin disorder of the chest and arms.

The Veteran was afforded a hearing in September 2011 before the undersigned Veterans Law Judge sitting at North Little Rock, Arkansas.  The transcript is of record.

Following review of the record, the issue of entitlement to service connection for a skin disorder of the arms and chest is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

An acquired psychiatric disorder, including PTSD, is not shown by the evidence of record.



CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.25 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a psychiatric disorder, including PTSD, that is of service onset for which service connection is warranted.  In a stressor statement received in February 2010, he wrote that he began to have stress during watch duties, and started experiencing sleeplessness or sleeping too much for days, a great deal of worry, inability to "think right", forgetfulness, low self-esteem and depression for months, etc., in the Navy.  

Preliminary Considerations - VA's Duty to Assist the Veteran 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  The notice requirements of the VCAA apply to all elements of a claim for a higher rating including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, the duty to notify was satisfied prior to the initial decision on the claim by letter dated in December 2009 supplemented by correspondence dated in February 2010 that addressed the required notice elements.  The letter informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence.  Notice regarding the effective date elements of the claim was also sent to the Veteran in the initial notice. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For these reasons, the Board may proceed to decide the appeal. 

The Board finds that the necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service treatment records from his first period of service are unavailable and he was advised by letter in March 2010 of the unavailability of such evidence.  Service clinical data from his second period of active duty are of record.  Private clinical records dating from 1998 have been received in support of the claim and reviewed in detail.  The Veteran was afforded a personal hearing in September 2011.  The Veterans Law Judge who conducted the hearing advised the appellant as to what was required for a grant of service connection for PTSD.  Evidentiary defects were identified and a suggestion for a cure was addressed.  The file was left open for 60 days for submission of additional evidence.  The actions of the Veterans Law Judge supplement the VCAA.  The appellant's statements in the record, as well as the whole of the evidence have also been carefully considered.  

VA has a duty to assist a veteran in the development of the claim, to include providing an examination when indicated. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); see also McLendon v. Nicholson, 20 Vet.App. 79.  The Board recognizes that the Veteran has not had a VA examination as to the claimed acquired psychiatric disorder.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this case, however, the Board finds that the primary factor for considering whether an examination is warranted - competent evidence of a current disability - has not been demonstrated.  Therefore, none of the evidence satisfies any of the criteria of the McLendon analysis to establish service connection.  Therefore, a VA examination is unnecessary at this time.

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  The Veteran has been provided with ample opportunity to submit evidence and argument in support of his claim and to participate effectively in the processing of such during the course of this appeal.  Neither the Veteran nor his representative has alleged any prejudice with respect to notice, or any lack thereof.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103(a)(2); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet. App. 183; Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (2002).  Accordingly, the claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, is ready to be considered on the merits.   See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the  scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 2011); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2011).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2011).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2011); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor. 38 C.F.R. § 3.304(f) (2011); see also Cohen v. Brown, 10 Vet.App. 128 (1997).

Factual Background

The Veteran had peacetime active duty service between March 1985 and March 1989.  His DD-214 for the second tour of duty between January 1992 and January 1996 reflects a military occupational specialty of mess management specialist.  He had sea service.  No medals or citations denoting combat service are indicated.  

Service treatment records reflect no treatment for an acquired psychiatric disorder.  On examination in December 1995 for discharge from active duty, the appellant denied frequent trouble sleeping, depression or excessive worry, loss of memory or amnesia, and nervous trouble of any sort on the Report of Medical History.  His psychiatric status was evaluated as normal and no pertinent defects were noted.

A claim for entitlement to service connection for disabilities that included PTSD and anxiety was received in December 2009.  The Veteran noted that anxiety and PTSD had begun in 1997.  He did not indicate that he received any contemporaneous treatment in this regard.  

Subsequently received were private clinical records dating from 1998 through 2010 that disclosed no treatment or diagnosis of PTSD, nor was there reference to or a diagnosis of any other acquired psychiatric disorder.

Following receipt of a PTSD stressor response received in February 2010, the RO placed a Memorandum in record to the effect that information required to corroborate the stressful events as described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) or National Archives and Records Administration (NARA) to allow for any meaningful research of records.  See Fossie v. West, 12 Vet. App. 1 (1998) (holding that there is no duty to assist where Veteran's statements concerning in-service stressors are too vague to refer to the JSRRC). 

The Veteran presented testimony on personal hearing in September 2011 to the effect that he had a significant stressor event during active duty when a friend with whom he served, but whose name he could not fully remember, committed suicide.  He stated that the servicemember had gone out for the weekend and subsequently hung himself in a hotel nearby and this affected him a great deal.  He and his wife testified that after that event, his behavior changed and that he had decreased concentration, little patience, and became very irritable, among other symptoms.  The Veteran related that he intended to go to a Vet Center for a statement from his doctor pertaining to the claimed PTSD.  Although the Board left the record open after the September 2011 hearing, no further information was received from the Veteran.   

Legal Analysis

The Board recognizes that service treatment records are incomplete as to the first period of active duty, as explained to the Veteran by the RO in a March 22, 2010, letter.  When service treatment records (STRs) are lost or missing, the Court has held that VA has a heightened obligation on the Board's part to explain its findings and conclusions, and carefully consider the benefit-of-the-doubt rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  Significantly, the Veteran's service treatment records for his second period of active duty are available and do not demonstrate any treatment for complaints associated with an acquired psychiatric disorder.  Despite his testimony and statements to the contrary, he is shown to have denied frequent trouble sleeping, depression and excessive worry, loss of memory, and nervous trouble of any sort on the Report of Medical History at service discharge examination in December 1995.  His psychiatric status was evaluated as normal at that time.  This second period of service covered a period of about 4 years, and the absence of complaints and findings is relevant evidence against the claim that a psychiatric disability began during service.  These service reports of record, which reference various symptoms and problems but not any as to mental health, undermine the credibility of any recent statements by the Veteran that he had psychiatric disability during service.   

The record reflects that when the appellant filed claim for psychiatric disability in February 2010, he indicated that his symptoms began in 1997, after service separation.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  The Board notes, however, that the Veteran has not submitted any clinical evidence showing that he has an acquired psychiatric disorder, including PTSD, for which service connection is claimed.  He has neither provided nor identified the names of any physician or facility from which he has received treatment for the claimed disability in order for VA to request records.  No clinical evidence of current disability has been received.

The Board points out that the existence of a current disability is the cornerstone of a claim for VA disability compensation. See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992), See also McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Veteran claims that he has psychiatric disability of service onset or one that is related to stressful events during active duty, VA has no clinical evidence of any disability in this regard.  Absent evidence of a current acquired psychiatric disorder, including PTSD, the claim must be denied. 

The Board has considered that the appellant is competent to report that he has experienced psychiatric symptoms since service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  The Board points out, however, that the appellant has neither identified or produced any acceptable evidence, medical or otherwise, that would tend to corroborate his lay account of psychiatric disability for which service connection is being sought.  The Board observes that although the Veteran references vague complaints or disability pertaining to psychiatric disability, he has not submitted or pointed to any post service treatment he has had in this regard, despite his affirmative statements on personal hearing that he would obtain supporting evidence.  

Congress specifically limits service connection to cases where there is a disability.  In the absence of proof of current disability due to disease or injury in service there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223, 225.  The Federal Circuit has held that in order for a veteran to qualify for entitlement to compensation under statute, the existence of a disability must be proved as having resulted from a disease or injury that occurred in the line of duty. See Sanchez-Benitez v. Principi, 259 F. 3d 1356 (2001).  The Board reiterates that while the appellant is competent to report that he has had perceived psychiatric symptoms since service, the diagnosis of a chronic psychiatric disorder is not within the purview of lay observation.  In some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In Jandreau, the Veteran's service treatment records were lost in the 1973 fire at the National Personnel Records Center in St. Louis.  Jandreau, 492 F.3d at 1373-74.  He was attempting to establish service connection for a right shoulder injury and had submitted statements from himself and a fellow service member.  Id. 

The Federal Circuit discussed Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) in detail.  Jandreau, 492 F.3d at 1376.  The Federal Circuit determined that lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  In a footnote, the Federal Circuit clarified: "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Id. at footnote 4.  The presence of an acquired psychiatric disability is not a simple condition.  Rather, the observations of a skilled clinical professional are necessary as to demonstrate the existence, or lack thereof, of pathology and disability.  

The appellant has presented no clinical evidence that might support his contentions of the claimed psychiatric disorder that he asserts is of service onset.  The United States Court of Appeals for Veterans Claims (Court) has held that the duty to assist is not always a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In order for VA to process claims, individuals applying for benefits also have a responsibility to cooperate with the agency in the gathering of evidence necessary to establish entitlement to benefits. See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  In this instance, the Veteran has not responded to VA's requests for clinical evidence of an acquired psychiatric disorder that he attributes to service.  Therefore, for the reasons described above and without any current clinical evidence of psychiatric disability, including PTSD, the Veteran's statements and testimony, without more, are not credible or probative.  

Under the circumstances, a current psychiatric disability is not verified.  The preponderance of the evidence is against the claim and there is no doubt to be resolved.  Service connection for an acquired psychiatric disorder, including PTSD, is therefore denied. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Service connection for an acquired psychiatric disorder, including PTSD, is denied.


REMAND

Service connection is in effect for post inflammatory hyperpigmentation of the right face from chronic dermatitis.  The Veteran asserts that he has recurring and chronic inflammation/rash of the chest and arms that is of service onset or has spread from the service-connected skin disorder.  It is maintained that the dermatologic symptomatology of the chest and arms is the same as that affecting the service-connected face condition.  

Review of the service treatment records discloses that the appellant was treated on at least two occasions for skin symptoms affecting the chest.  He was seen in June 1995 for complaints of rash on the back and chest of three days' duration.  Areas of papules involving the chest and back were noted.  An assessment of ?heat rash/fungal was rendered for which he was prescribed medication including a fungicide.  The appellant was referred to the dermatology clinic in December 1995 with complaints that were noted to include erythematous, dark scaling and lichenized pustules affecting the chest.  The left hand was also noted to be affected by some type of symptomatology.  The assessments were "Benina[?]" - "doubt tinea versicolor."  

The Veteran was afforded a VA skin examination in April 2010.  The examiner referred to a single occasion in service of skin symptoms affecting the "shoulders" assessed as heat rash and determined that it had resolved after treatment.  It was noted that post service private treatment records confirmed pustular lesions involving the chest and other parts of the body treated with antibiotics but that there was no evidence of this type of skin symptomatology in the military.  As such, the examiner determined that skin disease of the chest and arm was not related to service.  It appears, however, that the examiner did not consider skin symptoms affecting the chest in December 1995 that included lichenized pustules.  The Board also observes that the appellant received treatment from H. B. Betton, MD, in December 2007 who noted macular papular rash on the face, neck, upper shoulder and back and did not differentiate between the symptoms affecting each area.  

Under the circumstances, the Board finds that further review of the record and examination by a specialist for a medical opinion is warranted.  The fulfillment of the VA's statutory duty to assist the appellant includes requesting a contemporaneous and thorough VA medical examination by a specialist when indicated, and providing a medical opinion that takes into account the records of prior medical treatment so that the disability evaluation will be a fully informed one. See Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the Veteran testified on personal hearing that he sought treatment for skin symptoms affecting the chest within a month of leaving service in 1996.  A private clinical letter dated in October 1998 is the earliest of record showing that he received treatment for chronic dermatitis involving the face.  In view of such, the appellant should also be requested to provide the names and addresses of any and all physicians and/or facilities from whom he received treatment for skin symptoms of the chest and arms after discharge from service in December 1996.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide authorization identifying the names and addresses of all providers who treated him for skin symptoms beginning immediately after discharge from service in 1996.  After securing the necessary releases, the RO/AMC should request this information, if not already of record.

The Veteran must be provided 38 C.F.R. § 3.159(e)-compliant notice regarding VA's unsuccessful attempts to obtain this potentially 

relevant evidence, as applicable.  Additionally, he must be afforded the opportunity to obtain and submit such evidence on his own behalf.  

2.  Following a reasonable period for responses from the above, schedule the Veteran for an examination by a VA dermatologist.  The claims folder must be made available to and be reviewed by the examiner. 

After reviewing the claims folder and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) any current skin condition, including of the chest and arms a) had its onset during service, b) is a continuation or expansion of skin symptoms affecting the face, or c) is more likely of post service onset and unrelated to active duty.

The examiner should provide full rationale for the opinion(s) provided and reference the facts relied upon in reaching his or her conclusions. 

3.  Thereafter, readjudicate the claim.  If the benefit is not granted, issue a supplemental statement of the case and provide the appellant and his representative an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


